While I concur with the majority here that the motions should not have been dismissed as untimely, I would also address that portion of the May 15, 1998, Judgment Entry which does discuss the nature of the proceedings, here.
In a one paragraph notation at page 2 of the Judgment Entry, the court does say that after reviewing the relevant findings, it," . . . does not find that the conduct of counsel in the case amounts to sanctionable actions under Rule 11, but merely a failure of evidence. . .". It is clear that the court did not undertake a complete review of the matter, however, based on its ruling that filing was untimely. In addition, the court never directly addresses claims brought pursuant to R.C. § 2323.51. Finally, it would appear that this reference is directed at Appellee's claims against Appellant, claims which were not pursued on appeal, as earlier stated. Thus, despite this cursory finding by the lower court I concur that the court erred in ruling that Appellant's motions were untimely filed and would remand for a full review of the matter.
APPROVED:
                             _________________________________ CHERYL L. WAITE, JUDGE